Citation Nr: 1818270	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  05-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to total rating based on individual unemployability due to service connected disability (TDIU), prior to August 30, 2011, to include as on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1948 to September 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction over the case was subsequently transferred to the VA RO in Providence, Rhode Island.

This case was previously before the Board, most recently in September 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In April 2012, the Veteran testified before a Veterans Law Judge. A copy of the transcript from that hearing has been associated with the claims file. The Veterans Law Judge who presided over that hearing is no longer with the Board.  In a July 2017 letter, the Veteran was notified of that fact and afforded the opportunity to request another hearing before a current member of the Board.  The Veteran did not request an additional hearing.  Therefore, there is no bar to proceeding with further appellate action at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

Prior to August 30, 2011, the Veteran's combined disability rating was 60 percent; however, there were exceptional factors present which precluded him from securing or following any form of substantially gainful employment consistent with his education and industrial background.



CONCLUSION OF LAW

The criteria for an extraschedular assignment of TDIU as of August 30, 2011, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to a TDIU, prior to August 30, 2011, on an extraschedular basis.  Specifically, the Veteran has asserted that his service-connected disability of gastritis, ulcer, status post (SP) gastric surgery, including lactose and fructose intolerance (hereinafter "stomach disability"), in combination with his other service-connected disabilities have precluded him from securing or following any form of substantially gainful employment.  The Veteran is service-connected for bilateral hearing loss disability, rated 10 percent from July 15, 2002, rated 30 percent from August 30, 2011, and rated 70 percent from February 23, 2016; a stomach disability, rated at 40 percent from October 8, 1998; conversion reaction, rated 10 percent from September 6, 1951; tinnitus, rated 10 percent from July 15, 2002; and surgical scars associated with a stomach disability, rated 0 percent from October 8, 1998.  

The Veteran's combined rating from February 23, 2016, is 90 percent; his combined rating from August 30, 2011 to February 23, 2016 was 70 percent; his combined rating from July 15, 2002, to August 30, 2011, was 60 percent; his combined rating from October 8, 1998, to July 15, 2002, was 50 percent; and his combined rating prior to October 8, 1998, was 10 percent.  In the September 2017 Board decision, the Veteran was awarded entitlement to a TDIU, effective August 30, 2011.  At that time, the Board remanded the issue of entitlement to a TDIU on an extraschedular basis prior to August 30, 2011, for appropriate action.  

A review of the record shows that the Veteran last worked in 1987, at which time his stomach disability rendered him unable to work.  The Veteran previously worked as a project manager and a project consultant.  The Veteran is college educated and has several advanced degrees.

February 1985 private treatment records indicate that the Veteran was working as a project manager.  He reported a long history of a stomach disability, including a 1970 surgery.  Since the 1970 surgery, the Veteran reported he experienced "a great deal of difficulty with dumping," and one year after his surgery he developed gallstones.  He reported his condition worsened with any lifting, and concentrated foods or sweets caused urgent diarrhea.  He also reported having an irregular heartbeat with his symptoms of gas and increased flatus.  The private treatment provider noted that the Veteran's "history is certainly atypical for peptic ulcer disease."  After further examination, the private treatment provider assigned a diagnosis of bile reflux gastritis with a "very unusual and very widely opened Billroth I gastrodudenostomy." 

In March 2005 and February 2012 correspondence, the Veteran submitted buddy statements from his wife, stating that the Veteran's overall health problems prevented him from securing or maintaining substantially gainful employment.  The Veteran's wife stated that due to his severe hearing loss disability, the Veteran had difficulty communicating and difficulty waking up in the morning.  The Veteran's wife also stated that the Veteran's stomach problems had resulted in his inability to work.  She stated that the Veteran's gas pressure caused pain, multiple and inopportune trips to the bathroom, heart palpitations, and difficulty sleeping. 

At an August 2011 VA audiology evaluation, the Veteran was noted to have hearing loss that impacted the Veteran's ability to work.  Specifically, the Veteran reported that whenever background noise was present he had difficulty hearing in meetings.  However, the examiner noted that the hearing loss should not prevent the Veteran from securing and/or maintaining substantially gainful employment. 

At a September 2011 VA examination, the Veteran reported that he had retired 25 years prior, due to reflux or diarrhea.  The VA examiner noted that the Veteran had a lactose and fructose intolerance, which could be incapacitating due to the symptoms the Veteran experienced. 

At a November 2011 VA examination, the Veteran reported that he had stomach problems since 1949, and that he was discharged from active service due to those stomach problems.  He reported he underwent surgery for a stomach disability in 1970, and had continued to experience stomach problems and symptomatology since.  The examiner noted that symptoms resulting from the stomach disability did not impact his ability to work.  However, the examiner noted that the Veteran experienced 4 or more episodes of recurrent symptomatology related to his stomach disability per year, and recurrence of severe symptomatology at a frequency of 3 times per year, that were unrelieved by standard ulcer therapy.  

At an April 2012 Board hearing, the Veteran testified that his stomach disability symptomatology which included anxiety, sleeping, gas, affected memory and concentration, and heart palpitations, prevented him from securing and following substantial employment.  He reported that with his stomach disability, in combination with his hearing loss, he would be incapable of committing to a job where he needed to report somewhere at a certain time, on a daily basis.  He also testified that at least 2 to 3 times a month, the Veteran required bathroom trips during church services.  

A June 2015 private treatment provider letter indicates that the Veteran suffered from excessive gas build up, due to the lack of sufficient enzymes in his stomach.  The treatment provider stated that "no medication on the market will prevent gas build-up if he ingests fructose bearing food," and that "the current side effects can only get worse, not better." 

At a November 2015 VA examination, the Veteran reported that he had persistent bloating, gas, and abdominal pain, with difficulty eating foods.  He reported difficulty sleeping due to pain related to his stomach disability.  He further reported that the pain and gas limited his activity and function during the day.  The examiner noted that the Veteran experienced 4 or more incapacitating episodes per year, lasting 10 days or more.  The examiner determined that the Veteran would be able to perform desk duties with access to restroom facilities, but that activity was limited when the Veteran experienced abdominal pain. 

In a November 2017 memorandum decision, the Director of Compensation Services determined that assignment of TDIU on an extraschedular basis prior to August 30, 2011, was not warranted.  In this regard, it was found that prior to August 30, 2011, there was no evidence that the Veteran's service-connected disabilities, to include his stomach disability, prevented him from securing and following any form of substantially gainful employment.

The Board finds that the November 2017 memorandum decision to be in error.  In this regard, the Board finds that the evidence of record clearly shows that the Veteran was unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities prior to August 30, 2011.  

Therefore, based on the above described evidence, the Board finds that the manifestations of the Veteran's service-connected disabilities present an impairment not fully contemplated by the rating criteria and that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and industrial experience as a result.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to an assignment of a TDIU pursuant to 38 C.F.R. § 4.16(b) prior to August 30, 2011, is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU, prior to August 30, 2011, is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


